       Case 2:21-cr-00108-TLN Document 27 Filed 09/21/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   LEXI NEGIN, SBN #250376
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     MARCO GUZMAN
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:21-cr-00108-TLN
                                                 )
12                     Plaintiff,                )   STIPULATION AND ORDER TO VACATE
                                                 )   STATUS CONFERENCE AND SET FOR
13   vs.                                         )   CHANGE OF PLEA HEARING ON
                                                 )   OCTOBER 28, 2021
14   MARCO GUZMAN,                               )
                                                 )   Date: September 23, 2021
15                     Defendant.                )   Time: 9:30 am
                                                 )   Judge: Hon. Troy L. Nunley
16                                               )

17           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
18   Attorney, through Ross Pearson, Assistant United States Attorney, counsel for Plaintiff and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi Negin, counsel
20   for Defendant Marco Guzman, that the Status conference currently set for September 23,
21   2021 be vacated and a Change of Plea hearing be set for October 28, 2021 at 9:30 am.
22           Defense counsel requests additional time to conduct mitigation investigation, discuss
23   potential resolution with the government, confer with her client, and otherwise prepare for trial.
24           Based on the above-stated findings, the ends of justice served by continuing the case as
25   requested outweigh the interest of the public and the defendant in a trial within the original date
26   prescribed by the Speedy Trial Act.
27
28

      Stipulation and Order to Vacate Status          -1-        United States v. Guzman, 2:21-cr-00108-TLN
      Conference and Set for Change of Plea
       Case 2:21-cr-00108-TLN Document 27 Filed 09/21/21 Page 2 of 3


 1           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

 2   excluded from September 23, 2021 through and including October 28, 2021, pursuant to 18

 3   U.S.C. §3161 (h)(7)(A)and (B)(iv) [reasonable time to prepare] and General Order 479, Local

 4   Code T4 based upon continuity of counsel and defense preparation.

 5
 6                                               Respectfully submitted,

 7                                               HEATHER E. WILLIAMS
                                                 Federal Defender
 8
     Date: September 20, 2021                    /s/ Lexi Negin
 9                                               LEXI NEGIN
                                                 Assistant Federal Defender
10                                               Attorneys for Defendant
11                                               MARCO GUZMAN

12
13   Date: September 20, 2021                    PHILLIP A. TALBERT
                                                 Acting United States Attorney
14
                                                 /s/ Ross Pearson
15
                                                 ROSS PEARSON
16                                               Assistant United States Attorney
                                                 Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Vacate Status        -2-        United States v. Guzman, 2:21-cr-00108-TLN
      Conference and Set for Change of Plea
       Case 2:21-cr-00108-TLN Document 27 Filed 09/21/21 Page 3 of 3


 1                                               ORDER

 2           The Court, having received, read, and considered the stipulation of the parties, and good
 3   cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
 4   that the failure to grant a continuance in this case would deny defense counsel reasonable time
 5   necessary for effective preparation, taking into account the exercise of due diligence. The Court
 6   finds that the ends of justice served by granting the continuance outweigh the best interests of the
 7   public and defendant in a speedy trial.
 8           The Court orders the status conference currently scheduled for September 23, 2021 be
 9   continued to October 28, 2021, at 9:30 a.m.. The Court orders the time from September 23, 2021
10   through October 28, 2021, excluded from computation of time within which the trial of this case
11   must commence under the Speedy Trial Act, pursuant to local code T-4 and 18 U.S.C. §
12   3161(h)(7)(b)(iv), reasonable time necessary for effective preparation of counsel.
13
14
15   IT IS SO ORDERED.
16
17   Dated: September 20, 2021
                                                             Troy L. Nunley
18                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Vacate Status          -3-         United States v. Guzman, 2:21-cr-00108-TLN
      Conference and Set for Change of Plea
